PER CURIAM
This is a dissolution case. Husband appeals. He assigns as error the award of attorney fees to wife and the amount of child support. We affirm without discussion in respect to the award of fees. The trial court entered the judgment on January 18, 1989. We will not apply the new child support guidelines on de novo review to a judgment entered before October 3, 1989. We find no other error in respect to child support. Butcher and Butcher, 100 Or App 476, 786 P2d 1293 (1990).
Affirmed. Costs to wife.